Title: William Bingham to the American Commissioners, 11 August 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St Pierre M[ar]t[ini]que August 11th 1777
By a Sloop of War Sailing this Evening for Brest, I have only Time to communicate to you the important News that has been received to Day by a Vessel which Sailed from Salem the beginning of July and brings a Gazette of the 3d of that Month which mentions, that Gen. Howe after having made a Junction of Some of his Troops to those of Gen. Cornwallis at Brunswic, marched out of that City the 13 June, taking the Road towards Philadelphia; that having reached Somerset which is Seven Miles Distance, he halted, Stay’d there a few Days and then marched back again. Gen. Washington perceiving this Manoeuvre ordered Several Divisions to advance and attack them in their Posts, which, as Soon as they discovered, they made their Dispositions for retreating, crossed the River Rariton at the Bridge and marched on to Amboy, and from thence were embarking for New York. They pillaged and destroyed almost the whole Town of Brunswic before they left it. Some Light-Infantry Companies and Riflemen harrassed them in their Retreat and Killed and took Prisoners upwards of 200 Men.
The Advantages that America will derive from this Affair are obvious to the most inattentive observer. The inevitable Delays that it will occasion in the operations of the British Army must be a great Hindrance to their intended Schemes.
If this affair of Gen. Howe’s opening the Campaign with a Retreat and losing in a Day what his unremitting Efforts were bent to gain during the whole of last summer; I Say, if this Affair is improved to as great an Advantage as it will admit of, I am confident it will prove a mortal Stab to public Credit in England, which I have long thought to be placed upon a tottering foundation and have wondered how it could be Supported when every Circumstance tended to precipitate its Downfall.
The foregoing Particulars I have extracted from a Boston Gazette. Their Authenticity you may depend upon as they are confirmed by the concurring Testimony of Sundry Letters, inserted therein, from different Persons. I will inclose you the Gazette if I can procure it, but I imagine the General (in whose Possession it is) will wish to forward it With his Dispatches to France. The Conte D’argout (the former General) gave orders that all News Papers and public Prints that came from the Continent should be delivered to me, but Since his Departure for St. Domingo I do not think these orders have been renewed. As it lies with the General to add Ease and Facility to many of my operations that regard the Continent, I Should be very happy if you could procure a Hint to be given him, that Such Conduct would be approved off.
Two Continental Frigates and a Number of Privateers Sailed Some time ago from Boston. Their Destination was Kept a profound Secret, but the Effects of it are now well known and confessed throughout all the English Islands. They took their Departure for Newfoundland where they burnt and destroyed upwards of Thirty Sail of Vessels that were fishing on the Banks. Commodore Manly fell in with the Fox Frigate of 28 Guns and took her. It is thought their Expedition was not finished, but that they mean to lay in wait to intercept the homeward bound Convoy of West India Men.
I have received your much esteemed favor of the 7 June on the Subject of Supplying Mr. Davis and Monsr. Baussancourt with Money, which I find does not altogether meet with your Approbation. The former not having a Credit on me I Should absolutely have refused, had it not been for a Letter wrote by Mr. Carmichael in his Favor addressed to the different Committees on the Continent, wherein he mentions that he is recommended to Congress by the Commissioners and urges them to give him all Facility and Assistance. Mr. Deane will do me the Justice to say, that the latter I could not with any Decency refuse, after recollecting the Letter of Credit which he was furnished with, Copy of which I have herewith the honor to inclose you.
I Saw that his Profusion exceeded all Bounds of Decorum and I Should certainly not have complied with his Requisitions for Money from any other Consideration than that of paying a proper Attention to Mr. Deanes Letter. No well-founded Complaint I hope will ever be laid against me for trusting too much to Specious Appearances on Cases of this Nature. I have always been upon my Guard against them; but I cannot Suffer my own opinion to exercise itself to the Prejudice of Persons who bring with them the sanction of Letters of Recommendation from my particular Friends.
I have herewith the honor to enclose you Copy of a Letter which I procured from Dominica wrote by an Officer in New York to his Friend in that Place, wherein he laments the fatal Effects that he forebodes will ensue from the Differences that exist betwixt the British and Hessian Troops.
The Mary Catherine from Dunkirk, loaded with Ammunition and military stores for the Continent, arrived at Fort Royal yesterday. I received a Letter from Messr. Emmery (of the 9th June) desiring me to receive and take proper Care of them.
I shall endeavor to purchase or Freight a Vessel for the Continent and forward them immediately. I have the honor to be with great Respect Gentlemen Your obedient humble Servant
Wm Bingham

PS. Since writing the above I have understood that the Sloop of War before mentioned is not bound to France. The General has Sent his to N York under pretence of bringing off Some french Prisoners that are unlawfully confined there. This is the Ostensible Reason-the real one will be obvious to you. I have procured the Gazette of the 3d July and inclose it to you with a Number of others.

 
Notation: Mr. Bingham Aug. 11th. 1777
